[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE; PLAINTIFF'S MOTION FOR CONTEMPT (#125)
The parties' marriage was dissolved by decree dated June 25, 1987, which ordered the defendant to pay the plaintiff $25. weekly as periodic alimony.
Thereafter, the plaintiff cohabited for a period of time. The defendant stopped paying alimony. There is now an agreed figure of $4,175, withheld by the defendant.
The defendant never brought a citation based on 46b-86(b) to modify the alimony order. CT Page 6116
Although the defendant, in his attorney's closing argument, correctly cites the law of laches and of estoppel, neither rule of law applies here. The defendant has not been prejudiced, nor has he relied on anything to his detriment. He simply stopped paying.
The court finds the defendant  owes the money to the plaintiff who shall be paid $50. weekly by the defendant on the arrears. A wage withholding is ordered. No wilful contempt is found.
/s/ Harrigan, J. HARRIGAN